Exhibit 10.9

DATED December 30, 2011

(1) TJX UK

(2) Paul Sweetenham

COMPROMISE AGREEMENT

 

LOGO [g27627702.jpg]

  

21 Tudor Street, London EC4Y 0DJ

Telephone: +44 (0) 20 7039 5959

Fax: +44 (0) 20 7039 5999



--------------------------------------------------------------------------------

DATED                                          
                                            December 30, 2011

PARTIES

 

(1) TJX UK whose registered office is at 50 Clarendon Road, Watford,
Hertfordshire, WD17 1TX (the “Company”); and

 

(2) Paul Sweetenham (the “Employee”);

AGREEMENT

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement the following expressions shall have the following
meanings:

“the Committee” means the Executive Compensation Committee of the Board of
Directors of Parent;

“the Committee Resolution” means designation of competitive businesses most
recently adopted by the Committee at or prior to the date of this Agreement for
the purposes of the restrictive covenants applicable to the Employee;

“the Group” means Parent, the Company and any other company or entity which is a
subsidiary or affiliate of Parent (as subsidiary is defined in Sections 548,
1159 and 1162 of the Companies Act 2006) and “Group companies” shall be
construed accordingly;

“NICs” means employee National Insurance Contributions;

“Employment Agreement” means the Agreement between and among the Employee, the
Company and Parent dated as of 29 January 2010;

“Parent” means The TJX Companies, Inc., a Delaware corporation;

“Termination” means the termination of the Employee’s employment with the
Company on the Termination Date;

“Termination Date” means 28 January 2012;

“the US Agreement” means the agreement of even date between the Employee and
Parent under which the Employee will receive consideration subject to his
compliance with covenants made under the laws of the Commonwealth of
Massachusetts.

 

1.2 References to clauses or clause numbers shall, unless the contrary is
apparent from the context, be to clauses and clause numbers of this Agreement.

 

2. TERMINATION DATE

 

2.1 The Employee’s employment under the Employment Agreement will terminate on
the Termination Date by reason of his resignation and he will receive (together
with his P45) his salary and other benefits until this date less tax and other
statutory deductions.

 

2.2 Between the date of this Agreement and the Termination Date, the Employee
will undertake all necessary steps reasonably required by the Company to assist
the Company, Parent and

DATED DECEMBER 30, 2011



--------------------------------------------------------------------------------

other Group companies to effect an orderly transition of his duties. From and
after the Termination Date, the Employee will continue to cooperate with the
Company, Parent and other Group members and shall execute and complete such
documents and take such other steps (with the Company reimbursing any out of
pocket expenses incurred provided that, wherever practically possible, they have
been approved in advance by the Company) as the Company, Parent or other Group
companies may reasonably request in connection with his prior duties and
responsibilities but not so as to involve a substantial time commitment or to
interfere to any material extent with his obligations to any new employer.

 

2.3 The Company will reimburse to the Employee all reasonable business expenses
incurred before the Termination Date by the Employee in connection with the
performance of his duties, provided they are submitted not later than 7 days
following the Termination Date and subject to the Employee’s compliance with the
Company’s usual guidelines relating to the reimbursement of expenses and the
production of appropriate receipts or other supporting documents.

 

3. FULL AND FINAL SETTLEMENT

 

3.1 The Employee accepts the severance terms and arrangements set out in this
Agreement in full and final settlement of all or any costs, claims, expenses,
rights of action or any other rights which he has or may have against (1) the
Company, (2) Parent, (3) any Group company and (4) any employee, director,
shareholder or officer of any Group company (together the “Waiver
Beneficiaries”) which arise from or are connected with his employment in the
United Kingdom or the Termination. He waives any entitlement to such costs,
claims, expenses, rights of action and other rights against the Waiver
Beneficiaries, whether under statute or European Community Law or otherwise,
including, without limitation, the following:

 

  (A) any claim for unfair dismissal under the Employment Rights Act 1996 or any
contractual redundancy payment arising out of the Termination;

 

  (B) any claim for a redundancy payment under the Employment Rights Act 1996 as
a result of the Termination;

 

  (C) any claim for unlawful deduction from wages under the Employment Rights
Act 1996 arising from any sum due in connection with the Employee’s employment
and outstanding on the Termination;

 

  (D) any claim under Regulation 30, 31, 32 or any other provision of the
Working Time Regulations 1998;

 

  (E) any claim for direct or indirect discrimination, harassment or
victimisation under the Equality Act 2010 which arises from the Employee’s
employment or the Termination and which relates to any one or more of the
protected characteristics listed in this sub-clause. The protected
characteristics in respect of which such claims are waived are:

 

  (1) race,

 

  (2) religion or belief,

 

  (3) disability,

 

  (4) gender,

 

  (5) nationality,

 

3



--------------------------------------------------------------------------------

  (6) sexual orientation, or

 

  (7) age;

 

  (F) any claim for wrongful dismissal or any claim for breach of any express or
implied term of the Employment Agreement or of any other contract;

 

  (G) any claim in respect of incentive awards which lapse as a consequence of
Termination or of this Agreement;

 

  (H) any claim under Section 47B of the Employment Rights Act 1996;

 

  (I) any claim for accrued but untaken holiday entitlement;

 

  (J) any claim for misrepresentation;

 

  (K) any other claim under statute, contract or common law arising out of his
employment or the Termination (including, without limitation, any and all claims
which the Employee may have or make for unfair dismissal, wrongful dismissal,
redundancy pay, personal injury, notice pay, pay in lieu of notice, salary
arrears, bonus, overtime, holiday pay, breach of contract, unlawful deduction
from wages, and race, sex, sexual orientation, religious, age or disability
discrimination howeverso arising) but excluding any claim the Employee might
have for any personal injuries suffered in the course of his employment or in
relation to the Employee’s accrued pension entitlement. The Employee warrants he
is not aware of any circumstances which may lead to a claim for personal injury.

 

3.2 The Employee undertakes that neither he nor anyone acting on his behalf
shall institute any of the proceedings referred to in clause 3.1 against the
Waiver Beneficiaries in the employment tribunal or any other court or tribunal
in the United Kingdom other than to enforce the terms of this Agreement.

 

3.3 After taking the legal advice referred to in this Agreement the claims which
the Employee is aware he has or may have against the Waiver Beneficiaries are
those referred to in clause 3.1.

 

3.4 The parties acknowledge and agree that the relevant conditions relating to
compromise agreements in Section 147 of the Equality Act 2010, Section 203 of
the Employment Rights Act 1996 and Section 32 of the Working Time Regulations
1998 have been satisfied and the Employee confirms that he has received
independent legal advice on the terms and effect of this Agreement, and its
effect on his ability to pursue his rights before an employment tribunal, and,
in particular, his ability to bring claims for unfair dismissal, redundancy, any
unauthorised deductions from wages, equal pay, discrimination based on any of
the protected characteristics listed at 3.1 above, or any claim under European
Law. The Employee will procure that a certificate attached as Schedule 1 will be
supplied to the Company by the Employee’s legal advisor.

 

4. COMPENSATION

 

4.1 Subject to the Company receiving this Agreement signed by the Employee and
the certificate attached as Schedule 1 signed by the Employee’s legal advisor
and also subject to the Employee’s compliance with the terms of section 8 of the
Employment Agreement, and him not being in breach of this Agreement the Company
will pay the Employee:

 

  (A) the sum of $885,904 in respect of the Employee’s contractual rights
(including but not limited to rights under section 5 of the Employment
Agreement). Payment will be made in twelve equal monthly instalments starting
with the next payroll date after the Termination Date;

 

4



--------------------------------------------------------------------------------

  (B) the ex gratia sum of $70,833.33 (the “Compensation Payment”) as payment
for the waiver of claims under this Agreement. Payment will be made on or about
the next payroll date after the first anniversary of the Termination Date
provided the Employee has complied with the terms of this Agreement;

 

  (C) the sum of $141,667 in respect of holiday accrued but not taken as at the
Termination Date;

 

  (D) any annual incentive award payment falling due under Parent’s Management
Incentive Plan (“MIP”) (subject to plan rules, including Committee certification
of performance results) for FYE 2012. This will be payable at the same time as
other MIP awards are paid for FYE 2012 (with payment expected to be made in
March 2012);

 

  (E) any payment due under Parent’s Long Range Performance Incentive Plan
(“LRPIP”) (subject to plan rules, including Committee certification of
performance results) for the FYE 2010-FYE 2012 cycle. This will be payable at
the same time as other LRPIP awards are paid for such cycle (with payment
expected to be made in March 2012);

 

  (F) two thirds (2/3) of the award, if any, that the Employee would have earned
under LRPIP for the FYE 2011-FYE 2013 cycle had he remained employed through the
end of such cycle, and one third (1/3) of the award, if any, that the Employee
would have earned under LRPIP for the FYE 2012-FYE 2014 cycle had he remained
employed through the end of such cycle, subject, in each case, to plan rules,
including Committee certification of performance results. These amounts will be
payable at the same time as other LRPIP awards are paid for the applicable
cycle, provided the Employee is not in breach of this Agreement at that time.

All US dollar amounts set forth above under this clause 4.1 will be converted to
Sterling at the rate of $1.56 to £1.00 irrespective of the prevailing exchange
rate at the time of payment; provided, however, that any payments under MIP and
LRPIP above will be provided in Sterling in accordance with plan terms.

 

4.2 Both the Company and the Employee believe that the first £30,000 of the
Compensation Payment can be paid free of deductions for tax and NICs. The
balance of the Compensation Payment will be taxed at the applicable rate. The
Employee will be responsible for any further tax or NICs. In respect of all
other payments identified above, tax and NICs will be deducted at the
appropriate rates (currently expected to be under tax code 0T).

 

4.3 In the event that the HM Revenue & Customs assesses any sum as due for
income tax or NICs on the Compensation Payment in excess of that already
deducted or on any other benefit provided to the Employee, the Employee
undertakes to pay to the HM Revenue & Customs such sum and to indemnify the
Company in the event that the HM Revenue & Customs requires the Company to
account for any additional amounts of tax or NICs on the Compensation Payment
including any interest or penalty payable, such indemnity not to apply in
respect of income tax or NICs already deducted by the Company or any interest or
penalties thereon. Before making any payment to the HM Revenue & Customs the
Company will promptly provide a copy of the relevant assessment to the Employee
and give the Employee a reasonable opportunity to challenge such assessment at
the Employee’s own expense and will if requested supply him with copies of any
relevant documentation in its possession and provide such other assistance as he
may reasonably request (including itself challenging the relevant assessment at
the Employee’s expense if that is the appropriate procedure for such assessment
to be challenged).

 

5



--------------------------------------------------------------------------------

5. PROPERTY OF THE COMPANY, PARENT AND OTHER GROUP MEMBERS

The Employee undertakes that, on or before the Termination Date, he will
promptly return to the Company (or, as applicable, to Parent or other member of
the Group) all property belonging to Company, Parent or any member of the Group
that is in his custody, possession or control, including, without limitation,
the Corporate Card, Security Pass, all keys, recordings, photographs, computer
hardware, mobile phone, BlackBerry, computer discs, microfiches, notes,
memoranda, correspondence, documents, specifications, reports and other writings
whether recorded on electromagnetic media or otherwise, papers, and records, and
all copies in whatever form they may be stored, and any property belonging to
others which may be in his custody, possession or control, and which relates in
any way to the business or affairs of the Company, Parent or any member of the
Group.

 

6. RESTRICTIVE COVENANT

The Employee agrees and acknowledges that all of the provisions of section 8 of
the Employment Agreement shall continue to apply following Termination, save
that the list of competitors at Exhibit D to the Employment Agreement shall be
revised and shall be replaced by those businesses designated as competitive
businesses in the Committee Resolution.

 

7. OTHER INCENTIVE AWARDS AND BENEFITS

 

7.1 Except as expressly provided under clause 4.1 above, Employee is not, and
shall not be, entitled to any payments under MIP or LRPIP, or any other benefit
or incentive plan, arrangement or promise, whether written or otherwise, for any
performance period.

 

7.2 The Employee shall be entitled to his vested benefits, if any, under The
T.K. Maxx Pension Plan which are accrued in accordance with the terms of such
plan up to the Termination Date (subject to any deduction being made from a
payment falling due under clause 4.1 (D) above in respect of the Employee’s
matching contribution into such Plan), but shall not be entitled to any benefits
or compensation under any other retirement or deferred compensation plan,
program or arrangement of the Company, Parent or any Group company.

 

7.3 The Employee further acknowledges and agrees that any options to acquire
stock of Parent that are unvested as of the Termination Date shall terminate as
of such date without the requirement of any further action or payment by Parent
or any Group company, and that any options to acquire stock of Parent that are
vested as of the Termination Date shall remain exercisable in accordance with
the terms of those options and Parent’s Stock Incentive Plan (the “SIP”) under
which they were granted to the Employee. Any options that are not exercised
during the time period provided under the terms of such options and the SIP
shall terminate at the end of such period without the requirement of any further
action or payment by Parent or any Group company. Further, all shares of
restricted stock of Parent that the Employee holds shall be forfeited to Parent
as of the Termination Date without the requirement of any further action or any
payment by Parent or any Group company. Without limiting the generality of the
foregoing, except as expressly provided in the US Agreement, the Employee shall
not be entitled to any amount in respect of or in any way related to restricted
stock awards granted to the Employee under the SIP.

 

6



--------------------------------------------------------------------------------

8. CONFIDENTIALITY, NON-DISPARAGEMENT, AND CLAIMS AGAINST THE EMPLOYEE

 

8.1 The Employee agrees that, save for disclosure to his legal and/or financial
advisers, to the HM Revenue & Customs, or to his immediate family, and save as
may be required by law or regulation, or disclosure in any Court proceedings for
the enforcement of this Agreement and/or the US Agreement he will keep
confidential the terms and existence of this Agreement.

 

8.2 The Employee agrees that he will not, directly or indirectly, make or
publish or cause to be made or published any disparaging or untrue remark about
the Company, Parent or any Group company or their respective directors,
officers, or employees, and that he will not, directly or indirectly, say or do
anything that would disparage, reflect negatively on, or call into question the
business operations, stores, products, reputation, business relationships or
present or future businesses of the Company, Parent or any Group member, or the
reputation of any past or present directors, executives, officers, employees,
parents or subsidiaries of any Group company.

 

8.3 The Employee undertakes to continue to comply with his Employment Agreement
as regards his ongoing duty of confidentiality and other duties to the Group
embodied therein which are intended to survive Termination.

 

8.4 The Company for itself and as duly authorised agent for the Parent hereby
confirms that the Parent is not aware of any claims that any Group company may
have against the Employee or of facts and matters likely to give rise to such
claim.

 

9. WARRANTIES

The Employee warrants to the Waiver Beneficiaries as follows:

 

9.1 he has not presented a claim form at an office of the Employment Tribunals,
or issued a claim form in the High Court or County Court, in respect of any
claim in the United Kingdom in connection with his employment with the Company
or the Termination;

 

9.2 he has not commenced any other legal proceedings in the United Kingdom or
elsewhere in respect of any claim in connection with his employment with the
Company or the Termination;

 

9.3 to the best of his belief and recollection he has not done any act or
omitted to do any act which if it was done or omitted to have been done (as
appropriate) and had come to the attention of the Company before the Termination
Date would have entitled the Company to terminate his employment summarily and
without compensation;

 

9.4 other than those claims referred to in clause 3.1 and having taken the legal
advice referred to in this Agreement he is not aware of any claim he may have
against the Company or any member of the Group of whatever nature arising out of
his employment or the Termination, nor of any circumstances which might give
rise to such a claim;

 

9.5 he has provided to his legal advisor all relevant information relating to
his employment with the Company and the Termination to enable the legal advisor
to advise the Employee on any statutory claims the Employee may have; and

 

9.6 he has not at the date of this Agreement accepted, agreed to accept or been
made any offer of a new contract of service or for services nor has he entered
into any form of arrangement that such an offer will be made at any time in the
future.

 

7



--------------------------------------------------------------------------------

10. INSURANCE

The Employee will continue to be covered either under D&O Insurance (subject to
the terms and limitations of that insurance) or by means of self insurance in
respect of the period during which he was a director or officer of the Company
or any Group Company on the basis and terms applicable to other directors of the
Company or relevant Group Company (as the case may be) such that, if the Company
or Group elects to discontinue such coverage for all directors and officers,
then that will also apply to the Employee.

 

11. LEGAL COSTS

Subject to the receipt by the Company of the signed certificate at Schedule 1,
the Company shall contribute directly to the Employee’s legal advisor the sum of
£7,000 towards his legal costs reasonably incurred in connection with this
Agreement within 21 days of receipt of an appropriate VAT invoice addressed to
the Employee but marked as payable by the Company.

 

12. RESIGNATION FROM OFFICE

The Employee agrees to provide such letters and take such other actions, as
directed by the Company and Parent, to resign as director, trustee, secretary or
other officer of, and to resign from all other offices or positions which the
Employee holds in or on behalf of, any Group company or entity or other
affiliate of the Group. The Employee agrees to cooperate with the Company and
Parent with respect to any additional documentation required with respect to
resignation or removal from all such directorships or trusteeships and other
employments, offices or positions which the Employee holds in or on behalf of
any Group company or entity or other affiliate of the Group, and the Employee
irrevocably appoints the Company and Parent to be his attorney in his name and
on his behalf to sign, execute or do any such instrument or thing and generally
to use his name in order to give the Company and Parent the full benefit of the
provisions of this clause 12.

 

13. THIRD PARTIES

Each of the Waiver Beneficiaries may enforce this Agreement against the
Employee. The Employee may only enforce the provisions in clause 4 of this
Agreement as against the Company.

 

14. GENERAL

 

14.1 This Agreement shall be governed by and construed in accordance with the
laws of England and Wales; provided, however, that section 13 of the Employment
Agreement is hereby incorporated herein by reference and shall continue to apply
to matters within its scope.

 

14.2 Except in relation to any provisions of the Employment Agreement which are
stated to apply following the Termination, this Agreement together with the US
Agreement sets out the entire agreement between the parties in relation to the
rights of the Employee and Company arising upon or in relation to the
Termination. The Employee acknowledges and warrants to each of the Waiver
Beneficiaries that he is not entering into this Agreement in reliance upon any
representation which is not expressly set out in this Agreement.

 

14.3 Although marked “Without Prejudice” this Agreement shall become open and
binding as between the parties when this Agreement has been signed by both of
them.

 

8



--------------------------------------------------------------------------------

SCHEDULE 1

I, Alasdair Simpson, a solicitor with Addleshaw Goddard LLP, confirm to the
Waiver Beneficiaries that I gave independent legal advice to Paul Sweetenham as
to the terms and effect of the Compromise Agreement to which this Schedule 1 is
attached and in particular its effects on his ability to bring claims before an
Employment Tribunal.

I confirm that I am a relevant independent advisor for the purposes of the
statutory provisions to which reference is made in clause 3 of the Compromise
Agreement to which this Schedule 1 is attached. Further, at the time I gave the
advice referred to above there was in force a policy of insurance or an
indemnity covering members of a profession or a professional body covering the
risk of a claim by Paul Sweetenham in respect of any loss arising in consequence
of that advice.

I confirm that I am not acting and have not acted in this matter for any of the
Waiver Beneficiaries.

 

Signed:   /s/ Alasdair Simpson

Dated: 3 January 2012

 

9



--------------------------------------------------------------------------------

Signed by    )    Director…MARY B. REYNOLDS……….    )    /s/ Mary B. Reynolds for
and on behalf of    )    the Company    )   

/s/ Paul Sweetenham

      Signed by    )    Paul Sweetenham    )   

 

10